Case 1:17-cv-05353-GBD-HBP Document 58-1 Filed 04/15/19 Page 1 of 10


                                                                  EXHIBIT A
Case 1:17-cv-05353-GBD-HBP Document 58-1 Filed 04/15/19 Page 2 of 10
Case 1:17-cv-05353-GBD-HBP Document 58-1 Filed 04/15/19 Page 3 of 10
Case 1:17-cv-05353-GBD-HBP Document 58-1 Filed 04/15/19 Page 4 of 10
Case 1:17-cv-05353-GBD-HBP Document 58-1 Filed 04/15/19 Page 5 of 10
Case 1:17-cv-05353-GBD-HBP Document 58-1 Filed 04/15/19 Page 6 of 10
Case 1:17-cv-05353-GBD-HBP Document 58-1 Filed 04/15/19 Page 7 of 10
Case 1:17-cv-05353-GBD-HBP Document 58-1 Filed 04/15/19 Page 8 of 10
Case 1:17-cv-05353-GBD-HBP Document 58-1 Filed 04/15/19 Page 9 of 10




         CONFIDENTIAL PORTION OF TESTIMONY
Case 1:17-cv-05353-GBD-HBP Document 58-1 Filed 04/15/19 Page 10 of 10




   EXHIBIT A
(remaining pages
 have been filed
   under seal)
